an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Dabiri, J.), dated May 19, 2006, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On their motion for summary judgment dismissing the complaint, the defendants established their prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]), by demonstrating that the existence of a dangerous condition, if any, on the staircase where the plaintiff’s accident occurred was not a proximate cause of the plaintiffs injuries (see Gurrieri v 111 Livingston, 6 AD3d 497 [2004]; see also Olsen v Town of Richfield, 81 NY2d 1024, 1026 [1993]). In response, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d at 324). Accordingly, the Supreme Court properly granted the defendants’ motion. Santucci, J.P., Lifson, Covello and McCarthy, JJ., concur.